         CASE 0:20-cv-00506-PAM-KMM Doc. 50 Filed 11/10/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 OTIS MAYS,                                              Case No. 0:20-cv-00506-PAM-KMM

                          Plaintiff,

 v.                                                                  ORDER

 SHERBURNE COUNTY JAIL, et al.,

                          Defendants.


       This matter is before the Court on the Plaintiff Otis Mays’ letter, which was docketed
on November 5, 2020. Pl.’s Letter [ECF No. 48]. Mr. Mays makes three requests: (1) that he
be allowed to bring a motion to amend the complaint after the October 19, 2020 deadline in
the scheduling order; (2) that an Order be issued disqualifying defense counsel, Andrew
Wolf, from representing several of the defendants; and (3) that a hearing be held to address
certain discovery that the defendants allegedly failed to provide. Id.

       Motion to Amend Outside the Deadline

       Mr. Mays is correct that the deadline established in the scheduling order for
amending the complaint was October 19, 2020. That deadline has already passed. When a
party files a motion to amend the complaint after the deadline in a scheduling order has
expired, leave to amend will only be granted when the party first show’s “good cause” for
the failure to meet the deadline. Kmak v. Am. Century Cos., Inc., 873 F.32d 1030, 1034 (8th Cir.
2017); Popoaliii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008) (noting that a showing of
good cause is mandatory). The most important question in whether there is good cause to
allow an untimely motion to amend is the moving party’s diligence. Id. This requires the
moving party to show that even though he or she acted diligently, the belated amendment
could not have been offered sooner. Sherman v Winco Fireworks, Inc., 522 F.3d 709, 716–18
(8th Cir. 2008). A party may demonstrate good cause where there has been a “change in the
law, … newly discovered facts, or any other changed circumstance” that made the proposed
addition to the pleadings “more viable after the scheduling deadline for amending
pleadings.” Id. at 718.


                                                1
        CASE 0:20-cv-00506-PAM-KMM Doc. 50 Filed 11/10/20 Page 2 of 3




       At this time, with only his letter before the Court, Mr. Mays has not demonstrated
good cause for leave to amend his complaint. If he wishes to amend his complaint, Mr. Mays
will have to file a motion to amend, a supporting memorandum, and a proposed amended
complaint, along with an affidavit or a declaration explaining whether there is good cause for
the motion being filed after the deadline. For the Court to consider whether to give him
leave to amend, Mr. Mays must demonstrate how he acted diligently, but despite his
diligence, was unable to make the motion to amend before the October 19, 2020 deadline.
If, for example, Mr. Mays claims that he learned new information after October 19th that
made any new claims more viable than they would have been before the deadline, he should
explain what he learned and when. Mr. Mays is reminded that his original Complaint is still
being treated as his operative pleading.

       Disqualification

       Mr. Mays also asks the Court “to remove counsel Mr. Wolf from being the attorney
for the following defendants[:] Janell Hussain, Joshua Kolar, Adrain Johnson, Michael SEig,
Shari Kiscaden, [and] Travis Lindstrom.” Pl.’s Letter at 1. He indicates that these corrections
officers will have a conflict with the other defendants. Id.

       A motion to disqualify an opponent’s attorney as trial counsel is in the district court’s
discretion. Macheca Transp. Co. v. Philadelphia Indem. Co., 463 F.3d 827, 833 (8th Cir. 2006). “A
party’s right to select its own counsel is an important public right and a vital freedom that
should be preserved; the extreme measure of disqualifying a party’s counsel of choice should
be imposed only when absolutely necessary.” Id.

       Here, the problem for Mr. Mays is that he implicitly asserts only that Mr. Wolf’s
representation of various defendants will harm Mr. Wolf’s clients, not Mr. Mays. “It is not
sufficient that the party moving for disqualification shows that the lawyer’s client may be
injured by his counsel’s continued involvement in the case. The moving party must show
how the diminished quality of the representation of an opposing party causes the movant
injury.” Simonca v. Mukasey, No. CIV081453FCDGGH, 2008 WL 5113757, at *4 (E.D. Cal.
Nov. 25, 2008). Mr. Mays has suggested that several of the corrections officers he named as
defendants will have a conflict with others, which means “they will have to give testimony
that will prove the[ir] suit.” Pl.’s Letter at 2. But Mr. Mays has failed to show how Mr. Wolf’s
representation of all of these defendants would cause any injury to Mr. Mays. Accordingly,

                                                2
         CASE 0:20-cv-00506-PAM-KMM Doc. 50 Filed 11/10/20 Page 3 of 3




this request is denied, as is his request for an evidentiary hearing to address the alleged
conflicts of interest that may arise.

       Discovery Hearing

       Finally, Mr. Mays asks the Court to set a discovery hearing and to order the defense
to provide certain discovery. Pl.’s Letter at 2, 4–5. Mr. Mays refers to his request that he be
provided all of the “kites, grievances, documents I signed, and jail responses.” Id. at 4. The
Court has previously ordered the defendants to file a response to Mr. Mays’ discovery
requests, including his assertion that this specific discovery demand has not been satisfied.
Order (Oct. 29, 2020), ¶ 2(c), [ECF No. 47]. The Court explained that when it receives the
Defendants’ response, it will “issue an appropriate Order based on the written submissions
without a hearing.” Id. ¶ 3. If the Court determines that a hearing is necessary, however, the
Court will notify the parties that a hearing will be held.

       IT IS SO ORDERED.

Date: November 10, 2020

                                                              s/Katherine Menendez
                                                             Katherine Menendez
                                                             United States Magistrate Judge




                                                3
